Title: To John Adams from Alexander Gillon, 17 April 1779
From: Gillon, Alexander
To: Adams, John


     
      Sir
      Paris 17 April 1779
     
     Pardon me for not forwarding you the two inclos’d introductory Letters sooner but I was in hopes of readily accomplishing my business here thus expected the pleasure of delivring them to you. Hitherto I have received no possitive Answer, tho Mr. de Sartine has repeatedly favour’d me with opportunitys of Stating my Demands to him and Yesterday promis’d me A reply to my sundry Requests next Week. I cannot prejudge how it will be but I Dread the disasters that have hap’d to Mr. D’Estaing. The loss of the Trade in this Kingdom with the Attack on Georgia are too powerfull Obstacles to be got Over soon wherefore it may be as well not to press them till some favorable tydings render the face of Public Affairs more promising than they at present are. Yet I cannot see how America’s Allies can deny the Means in their power to Assist those who have given them Various proofs that they know how and will properly apply every Aid they Receive. My Requests was to either furnish me with the three Frigates ready for Sea, to Advance me the Money I was empower’d to borrow or to Join me in the Security if I cou’d procure the Moneys in any Other part of Europe and Moreover I promis’d to pay for the frigates in Provissions in their Islands if they woud sell me them now. The State Invaded so near Carolina lessens the Validity of that Guarantee to those who are unacquainted with that Country, but to Remove every doubt on that Head I well know that Congress will not Refuse becoming Guarantee for the State of So. Carolina when they apply for it. Shall write them thereon soon, however if it is possible that America can find no Succour in Europe (I say America because I presume that any State having A Navy is A Succour to all America particularly if Congress shou’d demand and Receive those State ships in their Service). I am happy to say that the funds the State of So. Carolina has under my direction in France will procure every of the Materials necessary for fitting out in a Warlike and Compleat Manner the 3 frigates which as my last Re­source I must buy and Ship out by the Safest Conveyance during which time the State can order 3 Frigates to be built in Boston, Ports-mouth or Philade. as early as I cou’d now build them in Europe and if all the Articles arrives safe they will be as Cheap as if built Here, thus at all Events our State is no looser on the Attempt, but only convinc’d as well as all America will be that if I do not Receive the Assistance I now apply for here no dependance must in future be put in Similar cases here for sans me flatté I believe if I do not succeed it is not for want of the proper introduction to those in Power here or to private Opulent Men, or for want of proper Application to every one that I conceiv’d could Assist me here as I can safely affirm I have us’d every Means in my power to Assist my Country in their laudable intentions. I propose writing fully to the Govr. of So. Carolina, also to their delegates at Congress likewise to His Excellency the President of Congress stating many Matters fully, but least I shou’d be Retarded by Mr. de Sartines Reply permit me to Request you’ll on Arrival shew this to Mr. Jay—to our delegates and Request them to forward A Copy of it to the Govr. of So. Carolina, but I trust I shall be enabled to write them fully and timely by you. I will thank you for informing me what time you think you or the Alliance will Sail for America that I may crave Mr. Franklin to inclose you my dispatches with his. He very friendly has Seconded my Requests as before quoted also approv’d of a Plan I gave in of their sending to Georgia immediately A Small Fleet that wou’d totally have frustrated the English designs there in which with all my Officers I propos’d going as Volunteers provided they will let the State of So. Carolina have all the Vessels that Fleet took that suited them, at A Valuation to be paid for by our State in provissions to the french Islands but that I dread does not suit their present plan. In short I try on every At Tack and hitherto may safely say I have Received every Politesse and Attention also no little delay—but as perseverance and fortitude has often assisted America I am in hopes it is right to persevere and wait their final Answer as I can hardly Conceive they will let us go home without Some further proof of their Steady friendship. I Lament your Absence from here that your influence might have been Added to Mr. Franklins. Yet if you please, I will thank you for introducing me to any of your friends here that can facilitate my business.
     Please direct to me at Mr. Vincent Banquier Rue Vivienne Paris.
     
      I Sincerely wish you every felicity and am with all due Respect Sir Your Most Obedt Servt.
      A. Gillon
     
    